       Case 1:17-cv-08958-AT-BCM Document 38 Filed 10/03/18 Page 1 of 1


                                                                   USDC SDNY
UNITED STATES DISTRICT COURT                                       DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                      ELECTRONICALLY FILED
STRIKE 3 HOLDINGS, LLC,                                            DOC #: _________________
                                                                   DATE FILED: _10/3/2018___
                             Plaintiff,

              -against-                                            17 Civ. 8958 (AT) (BCM)

JOHN DOE subscriber assigned IP address                          ORDER TO SHOW CAUSE
68.132.224.28,                                                       FOR DEFAULT

                        Defendant.
ANALISA TORRES, District Judge:

        On September 26, 2018, Plaintiff moved by order to show cause for default judgment
against Defendant. ECF No. 35. Plaintiff attached an affidavit with accompanying exhibits in
support. Id. It is ORDERED that:

       1. On November 5, 2018, at 2:00 p.m. in Courtroom 15D, 500 Pearl Street, New York,
          New York, 10007, Defendant shall appear to show cause why the Court should not
          enter a default judgment against       pursuant to Rule 55(b) of the Federal Rules of
          Civil Procedure. Plaintiff shall also appear.

       2. By October 10, 2018, Plaintiff shall serve copies of this Order to Show Cause and
          supporting papers by personal service upon the Defendant                 at    last
          known address at
             counsel.

       3. By October 12, 2018, Plaintiff shall file on the docket (1) proof of service, and (2)
          the supporting papers that were served upon Defendant.

       4. By October 19, 2018, Defendant shall respond to Plaintiff’s motion.

       5. By October 26, 2018, Plaintiff shall submit a reply, if any.

       SO ORDERED.

Dated: October 3, 2018
       New York, New York
